department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a fetter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date december uniform issue list legend hc related llc consulting firm we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below facts you doing business as hc are an organization that provides foreclosure related_services you were incorporated on date as a nonprofit corporation under state law your articles of incorporation articles state that your specific purpose is to p rovide educational_services to homeowners in default on their mortgages work in conjunction with mortgage holders insurers and investors to assist homeowners in default and identifying appropriate resolution options according to your bylaws you will do business as hc your bylaws state that you are organized to a ssist homeowners in default on their mortgages find a way if possible to retain ownership of their homes our activities are centered around borrower contact financial analysis counseling of borrowers with budgeting and responsible handling of their obligations as well as working with the mortgage company to develop a solution that will allow the homeowner to be successful you are governed by two directors both of whom are also officers one director is your president treasurer and chairman of the board the other director is your vice-president and secretary you also refer to these two directors as co-presidents your two directors are also owners and directors of a for-profit corporation related llc an organization with which you share employees a website and office space related llc is a state limited_liability_company formed to provide counseling services to borrowers related llc also provides consulting services to lenders you stated that t he organizations have common owners and governing body members and provide similar services one of your directors also owns consulting firm a consulting firm that provides assistance to law firms performing legal work for mortgage servicers you indicated that consulting firm may provide leads or introductions for the counseling services being offered however you stated that currently you do not receive referrals or have plans to purchase leads from any source you provide consulting services to lenders and investors you explain that investors are those organizations or individuals who have purchased the loan being serviced by the mortgage company these services include contacting the borrower in person over the phone or by letter collecting financial information from the borrower recommending resolutions gathering documentation and monitoring the borrower's performance the amount you charge for these services is based on the services provided the volume from the servicer and the range of services the loan servicer wants performed in certain circumstances you also receive fees from the mortgage company that are paid_by the investor for resolving the loans without foreclosure you serve as a loss mitigation representative for homeowners in this role you work with mortgage lenders and other service providers to help your client secure a workout plan with the lender and avoid foreclosure this requires you to submit financial documents and other required documents on behalf of your client you stated that the broader credit counseling initiatives are left to professionals better suited to address those issues you also provide other mortgage mitigation services which generally include pursuing the following options on behalf of your clients forbearance modification short_sale or deed-in-lieu of foreclosure you stated that your current fee structure charges dollar_figure up front to review the financial information provide a recommendation and submit the recommendation to the mortgage company with back up however you indicated that a n additional dollar_figure is charged at the time the package is submitted to the mortgage company you indicated that clients are eligible for a reduced fee based on their financial ability to pay yet despite our request you did not indicate how you will determine who is eligible for a reduced fee or how you will determine the amount of the fee reduction you provided a consulting agreement consulting agreement that refers to you as a state limited_liability_company the consulting agreement indicates that you provide services in three phases phase phase and phase and identifies the fees charged for each phase phase as part of phase you mjeet with homeowner and discuss loss mitigation opinions foreclosure process documents needed to proceed and send the homeowner an application package there is no cost for phase phase as part of phase you o btain information from homeowner regarding homeowner's financial condition credit status valuation of the mortgaged property and status of mortgages against the real_property after receiving this information you analyze alternatives and discuss with the homeowner phase services cost dollar_figure phase as part of phase you prepare and submit to the lender a report of the homeowner’s financial condition and other information provided by the homeowner eg a hardship letter pay stubs and a letter of authorization and you follow-up with the lender to discuss alternatives until resolution to the mutual satisfaction of the lender and the homeowner or you determine that a resolution is not reasonably possible phase services cost dollar_figure in regard to the amount of the fees charged for the services you perform you indicated that the fees are standard for the services provided with a review fee and a resolution fee based on successfully obtaining a resolution from the mortgage company however the consulting agreement states that you are entitled to the fee when you determine that a resolution is not reasonably possible and provides that your fee shall be due whether or not a successful outcome is achieved the consulting agreement also indicates that you may seek fees in addition to the compensation due from homeowner as above provided from homeowner's lender or others involved in resolving homeowner’s financial obligations provided such fees neither compromise your ability to represent homeowner's interests nor increase the cost of any agreed-upon resolution in response to our request to provide details of your educational program you stated educational sessions do include a one on one discussion with homeowners as well as those opportunities when have been invited to speak to groups of people about the services we provide we have held workshops in conjunction with the realtor community have participated in a radio show hosted by a church group as well as presenting at various industry meetings you stated that your services provide education to the borrower regarding their financial obligations and work to insure that the housing obligation remains a primary obligation our objective is to assist them in making the choices that are required in order for them to retain ownership of their home in response to the question s ince you have indicated that your employees are clerical who will be providing the educational aspects of your program and who will be negotiating with lenders you responded t raining is provided at time of hiring experience in the mortgage industry and have a basic understanding of assisting clients you did not identify what training is provided at the time of hiring you did not budget any money for training or educational activities all employees have prior you represent that you will not limit your services to a particular class of people such as minorities low-income individuals or the elderly everyone is eligible for a review of their financial information however w e can not sic assist everyone either due to the programs that are currently available or based on the borrower’s financial condition you did not elaborate further as to why or when the borrower's financial condition prevents you from providing consulting services you provided a client input questionnaire hereinafter referred to as intake sheet that provides lines for the borrower's name address and phone number as well as lines to identify their hardship desire to liquidate or keep their home and their mortgage company balance and payment you also provided a financial worksheet that has input boxes for items of income and monthly expenses you indicated that you will follow the same strategy utilized by related llc to attract clients this strategy includes building relationships with realtors bankruptcy attorneys and others who have referred clients as well as marketing to various organizations whose members may need your services you will also market to mortgage servicers to assist them directly or get referrals from them in order to assist the most number of people possible you indicated that you will undertake fundraising and solicit government grants however you did not provide a description of any fundraising programs you did not indicate that you have received any government grants or contributions from individuals you indicated that you share office space and employees with related llc you provided a lease agreement lease agreement that you are operating within the lease agreement was entered into between the lessor and related llc as lessee the lease agreement lists your previous address as the defined premises and provides for a monthly rent of dollar_figure annual rent due under the lease agreement is dollar_figure have projected occupancy expenses of dollar_figure you informed us by letter dated march _ that your address has since changed you submitted the lease related llc entered into to at your new address you also submitted a sublease agreement sublease entered into with related llc the sublease lists you as the subtenant and related llc as the sublessor however the term of the sublease is not scheduled to begin until after the term of the sublease is scheduled to end the director that signed the sublease on your behalf also signed on behalf of related llc you represented on your application_for exemption that you would not enter into any leases contracts loans or other agreements with any organization in which either of your directors are also officers directors or trustees your application indicates that you and in20 the you and related llc have an identical board_of directors you share a website with related llc you responded to our questions on related llc letternead the consulting agreement you provided refers to related llc in response to our question regarding how your operations differ from related llc you stated that the objectives are the same but you were set up to take advantage of the opportunities that are not available to for profit entities presumably these opportunities include the ability to apply for grants and to become a certified u s department of housing and urban development hud counselor you also stated that your requirements may be different from related llc you stated that you will keep clients separate from related llc but did not indicate how this would occur you share two staff members who do a combination of administration and counseling work with related llc their primary responsibilities are to work with the mortgage company to resolve the delinquency and help the homeowner their duties include customer contact clerical support compiling and submitting financial packages to the mortgage companies and following up with the mortgage companies until resolution the two employees earn dollar_figure-14 an hour based on experience your application indicates that you will pay both directors the same amount this amount is based on anticipated revenues industry levels and experience your directors’ aggregate fixed compensation exceed sec_50 of your projected revenues you also intend to pay discretionary bonuses and other non-fixed compensation based on the results of the business your directors are responsible for determining how much to pay themselves in salary and bonuses you have a conflict of interest policy coi you provided no evidence to show that the col was executed by your governing body the coi defines an interested person as ajny director principal officer or member of a committee with governing board delegated powers who has a direct or indirect financial interest financial interest is defined to include a direct or indirect ownership or investment_interest in any entity in which you have a transaction or arrangement a compensation arrangement with you or any other entity or individual with which you have a transaction or arrangement and a potential ownership or investment_interest in or compensation arrangement with any entity or individual with which you are negotiating a transaction or arrangement the coi provides for a duty to disclose actual or possible conflicts of interest after disclosure the person with the conflict must leave the governing board or committee meeting while the remaining board decides if a conflict of interest exists the coi does not discuss procedures for addressing situations where both directors have a duty to disclose a financial interest you plan to enter into joint ventures including partnerships or limited_liability companies treated as partnerships in which you share profits and losses with partners other than sec_501 organizations you stated that joint ventures may include providing consulting services for mortgage companies private investors of loans or others where review of process or assisting with the resolution of loans is of primary importance you may also enter into a joint_venture with a licensed real_estate broker to assist your clients with required real_estate transactions law sec_501 of the code provides that an organization described in sec_501 shall be exempt from federal income_taxation in order to be described in sec_501 of the code a corporation must be organized and operated exclusively for charitable or educational_purposes and no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 a unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i provides credit_counseling_services tailored to the specific needs and circumstances of consumers ii makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating b the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan c the organization establishes and implements a fee policy which-- i requires that any fees charged to a consumer for services are reasonable ii allows for the waiver of fees if the consumer is unable to pay and iii except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan d at all times the organization has a board_of directors or other governing body-- i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees f the organization receives no amount for providing referrals to others for debt_management_plan_services and pays no amount to others for obtaining referrals of consumers sec_501 of the code provides that if an organization is described in sec_501 and is providing credit_counseling_services as a substantial purpose it may be exempted from tax only if counseling process or while the consumer is receiving services from the organization it does not solicit contributions from consumers during the initial sec_501 of the code provides that if an organization is described in sec_501 and is providing credit_counseling_services as a substantial purpose it may be exempted from tax only if its aggregate revenues from payments by creditors of consumers of the organization attributable to debt_management_plan_services do not exceed a specified percentage of total revenues sec_501 of the code defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described above sec_501 of the code defines for purposes of sec_501 the term debt_management_plan_services to mean services related to the repayment consolidation or restructuring of a consumer’s debt and to include the negotiation with creditors of lower interest rates the waiver or reduction of fees and the marketing and processing of debt management plans sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low- income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization's budget plans for its support creditors were not required though to make such contributions as a condition of participation the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code outside the context of credit counseling individual counseling has in a number of instances been held to be a tax exempt charitable activity revrul_78_99 1978_1_cb_152 individual and group counseling of widows where fees charged for services were based on ability of the widow to pay revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_178 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 persona marriage counseling and public seminars supported by area churches clients’ fees and contributions revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free or below-cost and the organizations were supported by contributions from the public in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover while to some extent the fees charged reflected ability to pay it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational the consumer credit counseling service of alabama was an umbrella organization made up of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a debt management plan approximately percent of a professional counselor's time was applied to the debt management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the debt management plan this fee was waived in instances when payment of the fee would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs as such the community and education counseling assistance programs were the agencies’ primary activities the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way an incidental amount of their revenue was from service fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization see a so credit counseling centers of oklahoma inc identical and the law was identical to those in consumer credit counseling service of alabama inc v united_states discussed immediately above v united_states u s t c d d c in which the facts were virtually in 75_tc_127 the court found that part of an organization's net_earnings inured to the benefit of private individuals because their compensation was based on a percentage of the organization's gross_receipts with no upper limit the court held that the petitioner was not exempt as an organization described in sec_501 of the internal_revenue_code of in easter house v united_states cl_ct affd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not described in sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court found that the health- related_services provided to unwed mothers and their children were merely incidental to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 in 893_f2d_529 2d cir the court_of_appeals for the second circuit affirmed the tax court's holding that loans extended by a sec_501 organization on advantageous terms to its founders or to an entity controlled by them indicate private_inurement and justify revocation of its tax-exempt status the exempt_organization made several interest-free loans without obtaining any written security while some payments were made the repayments did not match the loan amounts and the total amount_loaned exceeded the total amount repaid moreover there was no evidence in the record that the full amount_loaned would ever be repaid in 950_f2d_365 7th cir the court_of_appeals for the seventh circuit upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church was not described in sec_501 of the code because the organization was operated for a substantial nonexempt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in 58_f3d_401 9th cir the court_of_appeals for the ninth circuit upheld the two grounds on which the tax_court denied exemption under sec_501 of the code to an organization that provided low-income_housing in view of evidence of a substantial nonexempt purpose of providing the benefit of state and federal low_income_housing credits to its for-profit partners and that in carrying out this nonexempt purpose the benefits inured in part to private individuals the applicant organization would form partnerships in which the other partners including partnerships that were not exclusively charitable would benefit from the property_tax exemption obtained under california law as a result of the non-profit’s participation part of the property_tax savings would be retained by the partnership and used to keep the rents low and part of the savings would be paid to the applicant non-profit and used to further its charitable purposes as such an arrangement that takes advantage of an exempt organization’s funds or its exempt status to benefit insiders is prohibited even if the arrangement benefits the non-profit as well in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for an exempt_purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not described in sec_501 because it was not organized and operated exclusively for educational or charitable purposes and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans dmps the founder and his spouse were the only members of the organization's board_of directors the organization did not have any meaningful educational program or materials to provide to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization’s overall activities the court held that the organization's purposes were not educational because its activities are primarily structured to market determine eligibility for and enroll individuals in dmps its purposes were not to inform consumers about understanding the cause of and devising personal solutions to consumers' financial problems or to consider the particular knowledge of individual callers about managing their personal finances the tax_court also held that the organization's purposes were not charitable because its potential customers are not members of a charitable_class that are benefited in a 'non-select manner’ they will be turned away unless they meet the criteria of the participating creditors because the tax_court further held the organization would operate for the private interests of its founder because the founder and his spouse were the only directors the founder was the only officer and employee and his compensation was based in part on the organization’s dmp sales activity levels the organization was a family-controlled business that he personally would run for financial gain using his past professional experience marketing dmps and managing a dmp call center the court further held that the organization’s principal activity of providing dmp services which were only provided if approved by a caller’s creditors furthered the benefit of the private interests of creditors as well finally the tax_court held that the facts in credit_counseling_services of alabama v united_states u s t c d d c stand in stark contrast because the sale of dmps is the primary reason for solution plus's existence and its charitable and educational_purposes are at best minimal rationale sec_501 of the code sets forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 sec_1_501_c_3_-1 of the regulations you fail both tests organizational_test to demonstrate that it is organized exclusively for exempt purposes thus satisfying the organizational_test an organization must have a valid purpose clause sec_1 c - b i of the regulations a valid purpose clause limits the organization’s purposes to one or more exempt purposes and does not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations your articles provide that your specific purpose is to p rovide educational_services to homeowners in default on their mortgages work in conjunction with mortgage holders insurers and investors to assist homeowners in default and identifying appropriate resolution options your articles do not limit your purposes to one or more exempt purposes specifically this provision allows you to engage as a substantial part of your activities in the nonexempt purpose of providing commercial consulting services to mortgage holders insurers and investors to identify appropriate mortgage resolution options indeed related llc which is a for-profit corporation has the same purpose because your articles do not limit your purposes to one or more exempt purposes you do not have a valid purpose clause therefore you do not satisfy the organizational_test operational_test to satisfy the operational_test an organization must establish that it is operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 of the regulations an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code sec_1_501_c_3_-1 of the regulations under the operational_test the purpose towards which an organization's activities are directed and not the nature of the activities themselves is ultimately dispositive of the organization’s right to be classified as a sec_501 organization b s w group supra your activities are not directed toward one or more exempt purposes while you engage in one-on-one discussions with homeowners and public presentations that may in part further educational or charitable purposes your activities primarily further the substantial nonexempt purpose of selling financial services to homeowners and lenders for a fee thus you have failed to establish that you are operated exclusively for one or more exempt purposes you are not operated exclusively for educational_purposes your activities demonstrate that you do not operate exclusively for educational_purposes within the meaning of sec_501 of the code you stated that your educational activities include a one on one discussion with homeowners regarding their financial obligations and the choices that are required for them to retain ownership of their home your methodology distinguishes you from the exempt_organizations in consumer credit counseling service of alabama supra and revrul_69_441 supra these exempt financial counseling organizations primarily informed the public on budgeting buying practices and the sound use of consumer credit any debt management programs were incidental to these primary educational activities unlike these exempt financial counseling organizations you do not offer counseling sessions that are structured primarily to improve your clients’ understanding of their financial problems or their skills in solving them you provided no evidence that your employees do anything other than sit down with your clients to fill out the information that is needed to submit a statement of their financial condition to the lender your statement that all employees have prior experience in the mortgage industry and have at least a basic understanding of assisting clients does not demonstrate that your counselors are equipped to provide individually-tailored financial recommendations or do anything beyond merely relaying the mortgage company’s offer you have not dedicated any revenue to activities involving educational programs for homeowners or the general_public or even to training your employees and none of your employees have education instruction or training as a responsibility thus you have not demonstrated that you engage in these discussions primarily to further an educational purpose while one of your officers has held workshops in conjunction with the realtor community participated in a radio show hosted by a church group and presented at various meetings the material presented by your officer was focused on the services you provide thus although these presentations offered some information to the public they primarily served a promotional rather than educational purpose even if these presentations had been solely educational in nature they constitute an insignificant part of your overall activities indeed your operational focus is on generating fees from your consulting activities like the organization that failed to qualify for exemption in solution plus supra your efforts are focused on informing potential clients about the range of services available and signing them up for your services rather than on conducting a meaningful educational program you did not provide evidence that you help clients develop an understanding of the cause of their financial problems you provided no evidence that you intend to establish long-term counseling relationships with your clients therefore you have failed to demonstrate that your interactions with clients and the community are designed to provide instruction or training useful to the individual and beneficial to the community within the meaning of sec_1_501_c_3_-1 of the regulations thus you are not operated exclusively for educational_purposes within the meaning of sec_501 of the code you are not operated exclusively for charitable purposes your activities demonstrate that you do not operate exclusively for charitable purposes within the meaning of sec_501 of the code most of your time and resources are devoted to providing financial services for a fee to commercial entities or to individuals who are not part of a charitable_class you provide foreclosure consulting services to lenders and investors helping lenders and real_estate investors avoid taking a loss or having to go through the foreclosure process does not provide relief to the poor and distressed within the meaning of sec_1_501_c_3_-1 of the regulations or serve any other purpose recognized as charitable you also provide foreclosure consulting services to individuals you state that e veryone is eligible for a review of their financial information therefore your services are not directed exclusively to low-income individuals accordingly you are unlike the organization described in revrul_69_441 supra which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed moreover you charge fees for the majority of your services while you represented that homeowners are eligible for a reduced fee based on their financial ability to pay you did not indicate despite our request how you will determine who is eligible for a reduced fee or the amount of the fee reduction this distinguishes you from the exempt_organizations in consumer credit counseling service of alabama supra and revrul_69_441 supra which relied upon contributions to provide their services for free or at most for only a nominal fee indeed primarily providing services for a fee ordinarily does not further charitable purposes solution plus supra thus you have failed to establish that your activities exclusively further charitable purposes within the meaning of sec_501 of the code you have a substantial nonexempt purpose sec_1_501_c_3_-1 of the regulations provides that an organization does not qualify for exemption if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose a nonexempt purpose may be evidenced by activities that are conducted in a commercial manner or for a commercial purpose indeed in discerning whether an organization has a substantial nonexempt commercial purpose courts focus on a number of factors related to the nature of the activities and how an organization conducts its business including pricing policies funding sources and the organization's competitiveness with and similarity to other commercial ventures see b s w group supra easter house supra airlie foundation supra living faith supra like the organization in solution plus supra a substantial part of your activities consists of the promotion and delivery of financial and other services to individuals for a fee your fee structure demonstrates that you are operated in a commercial manner and for a commercial purpose you charge dollar_figure to provide the full range of consulting services offered under the consulting agreement these fees do not entitle your clients to any educational programs or services beyond those that are offered by for-profit businesses this is evidenced by the fact that related llc charges exactly the same rates for exactly the same services furthermore you have not established that you provide these services on different terms at prices significantly below market or in any other way that deviates from normal commercial practice indeed you indicated that the fees you charge are standard for the services provided moreover adopting a fee structure that is identical to that used by a for-profit corporation demonstrates that you are operating like a commercial organization seeking to maximize profits rather than a charitable or educational_organization seeking to serve the public as you stated your objectives are the same as related llc but you were set up to take advantage of the opportunities that are not available to for profit entities as in housing pioneers supra an arrangement that takes advantage of a non-profit organization’s exempt status to benefit a for- profit entity is evidence of a substantial nonexempt purpose moreover you expect to have a profit margin above in your first year yet did not budget any money for educational or charitable activities your compensation structure is based in part on revenues thus further demonstrating that you are focused on profits as in easter house supra the profit-making fee structure of your consulting services overshadows any of your other purposes the lack of public support for your activities further demonstrates that you operate for a substantial nonexempt commercial purpose the exempt_organization described in consumer credit counseling service of alabama supra received support from government and private_foundation grants contributions and assistance from labor agencies and the united way while you indicated that you will fundraise and solicit government grants there is no evidence that you have received any government grants and you do not have a substantive plan to solicit grants in the future there is also no evidence that you have received contributions or gifts from disinterested members of the public see b s w group supra citing lack of solicitation of contributions and sole support from fees as factors disfavoring exemption rather your operations are financed entirely by revenue earned from selling services to lenders real_estate investors and homeowners and by fees received from lenders for resolving loans without foreclosure receiving support primarily from consulting fees is indicative of a nonexempt purpose easter house supra you conduct many of your activities which are normally carried on by commercial enterprises for a profit in the same commercial manner and in direct competition with commercial businesses like the organizations in easter house supra airlie foundation supra and living faith supra in fact you share office space a website directors and employees with related llc a commercial firm that conducts a similar_business as discussed above you use a similar pricing and financial structure to related llc you have also indicated that you will use a similar approach to advertising and networking moreover as a substantial part of your activities you provide consulting services for a fee to lenders in addition to homeowners however helping lenders avoid going through the foreclosure process serves a commercial rather than charitable purpose in addition you plan to enter into joint ventures with partners that are not sec_501 organizations such as realtors which may result in you providing consulting services for mortgage companies private investors of loans or others where review of process or assisting with the resolution of loans is of primary importance your plan to enter into these joint ventures also serves a commercial rather than charitable purpose and further demonstrates that you have a substantial nonexempt purpose the activities you identify as educational are merely incidental to your business of providing foreclosure consulting services for a fee thus more than an insubstantial part of your activities are in furtherance of a nonexempt purpose in contravention of sec_1_501_c_3_-1 of the regulations therefore you are not operated for an exempt_purpose inurement an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_501 of the code sec_1_501_c_3_-1 of the regulations your net_earnings inure to the benefit of your directors you provided a lease agreement entered into between related llc and a lessor the lease calls for related llc to pay annual rent of dollar_figure in and you indicated that you share office space with related llc and listed your occupancy expense as dollar_figure in and - the exact amount of annual rent due under the lease signed by related llc this indicates that you paid the full amount of the rent due under a lease entered into by related llc in and despite the fact that related llc was still conducting operations at this location thus by allowing related llc to conduct operations at this location rent-free you conferred a direct benefit on your directors who own related llc as in housing pioneers supra an arrangement that takes advantage of an exempt organization’s funds to benefit insiders constitutes inurement in addition your directors determine their own salaries how much they pay themselves is based on several factors including anticipated revenues and the value they attach to their own experience and industry levels the amounts have not been negotiated at arm’s length nor are they based on objective factors or an independent appraisal their initial aggregate fixed compensation exceed sec_50 of your projected revenues your directors also intend to pay themselves discretionary bonuses and other non-fixed compensation based on the results of the business there is no upper limit on the amount of your directors’ compensation compensation based on a percentage of revenues with no limit has been held to be inurement people of god community supra the fact that your net_earnings are paid out in the form of salary and bonuses rather than dividends does not change the substance of the arrangement you do not have adequate safeguards to protect you in your dealings with related llc there is no evidence that your conflict of interest policy coi was executed by your governing body even if it were properly executed under the terms of your coi both of your directors are prevented from determining whether a conflict exists with regards to transactions or arrangements with their for-profit organization related llc despite your inability to determine whether a conflict of interest exists under your co with regard to dealings with related llc you continue to share office space employees stationary and a website with related llc you did not provide evidence that your directors will be prevented from using you to reduce the expenses of their for-profit business you did not indicate how or when you would determine which potential clients are seeking your services as opposed to related llc’s services you did not establish that you will segregate your clients in a way that ensures related llc does not usurp your opportunities as was the case in orange county agricultural society supra your directors have control_over financial decisions with a related_entity that stand to benefit them personally yet you provided little evidence that your net_earnings will not inure to their benefit your net_earnings inure to the benefit of your directors through your compensation arrangement and their ownership of related llc therefore you are not described in sec_501 of the code private benefit an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest see sec_1_501_c_3_-1 of the regulations the consulting services you provide to for-profit corporations substantially benefit lenders and investors helping a lender or investor to avoid going through the foreclosure process serves their private interests rather than any public purpose in addition you perform a monitoring function on behalf of the lender or investor as well as other functions they would otherwise have to perform further your activities substantially benefit related llc the information you provided indicates that your occupancy expense in your first two years of operation is equal to the amount of rent due under the lease signed by related llc and demonstrates that you are providing significant financial support to a related for-profit corporation in addition you stated that you have the same objectives as related llc and were formed to take advantage of the opportunities that are not available to for-profit entities although you did not explain further it appears that you were referring to government grants available only to exempt_organizations and eligibility to become a certified hud counselor this suggests that one of your purposes is allowing a for-profit business to take advantage of your exempt status housing pioneers supra similarly your operations substantially benefit your directors your board_of directors is composed of only two persons both of whom stand to gain financially from your compensation structure and the benefits you confer on related llc in solution plus supra the tax_court found that an organization operated for private rather than public benefit when its directors like yours personally gained from the organization's activities in the form of compensation based on sales levels of financial services moreover the composition of your board is in stark contrast to the exempt_organization in revrul_69_441 supra whose board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the fact that your board lacks public participation of any kind further indicates that you are operated for the benefit of your directors rather than the public because your operations substantially benefit lenders and investors related llc and your directors you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1_501_c_3_-1 of the regulations sec_501 of the code an organization that provides educational information on financial topics or financial counseling to homeowners who are at risk of foreclosure is providing credit_counseling_services within the meaning of sec_501 of the code an organization that engages in such activities as a substantial purpose must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 thus even if you had established that you engage in such activities as a substantial purpose to be exempt from taxation you must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 you do not meet the requirements of sec_501 and you do not meet the requirements of sec_501 an exempt credit_counseling_organization must establish and implement a fee policy which requires that any fees charged to a consumer for services are reasonable and allows for the waiver of fees if the consumer is unable to pay sec_501 of the code you failed to establish that you have such a fee policy credit counseling organizations must be governed by a board controlled by persons representing the broad interests of the public rather than by persons who benefit from the organization's activities sec_501 of the code all of the voting power of your board_of directors is vested in persons who are employed by the organization and who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors' fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates accordingly you do not have a board_of directors that is controlled by persons who represent the broad interests of the public as required by sec_501 you also fail to meet the requirements of sec_501 and iii which generally specify the percent of voting power that is allowed to be vested in financially interested persons therefore had you established that you otherwise met the requirements of sec_501 your failure to satisfy the requirements of sec_501 would prevent you from being exempt from taxation under sec_501 conclusion based on the facts and information provided you are not organized or operated exclusively for exempt purposes as required by sec_1_501_c_3_-1 sec_1 c - a and c -1 c of the regulations you are organized and operated for a substantial nonexempt purpose in contravention of sec_1_501_c_3_-1 of the regulations any public purposes for which you may operate are only incidental to this primary nonexempt purpose you have not demonstrated that you do not allow your net_earnings to inure to private individuals as required by sec_1_501_c_3_-1 of the regulations you do not serve a public rather than a private interest as required by sec_1_501_c_3_-1 of the regulations therefore you are not described in sec_501 the requirements of sec_501 in addition you do not meet accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse determination please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
